Citation Nr: 1818887	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-31 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for blurred vision, claimed as a bilateral eye disability.  

2.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2015, the Veteran testified at a video conference hearing at the RO in Pittsburgh, Pennsylvania before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  

According to the record, the RO denied the Veteran's claim of service connection for breast cancer, claimed as secondary to contaminated water at Camp Lejeune, in a May 2013 rating decision.  The Veteran's Notice of Disagreement (NOD) was received at the RO in June 2013.  The RO issued a Statement of the Case (SOC) dated May 26, 2016, and the Veteran's VA Form 9, substantive appeal, was dated June 28, 2016 and apparently received at the RO on July 28, 2016.  In that substantive appeal, the Veteran requested a hearing before that Board at the RO.  In response to the Veteran's July 2016 VA Form 9, in August 2016, the RO sent a letter to the Veteran indicating that her VA Form 9 was not timely, and referred to the April 2014 rating decision, a May 2014 NOD, and an August 2014 SOC (all of which address the two issues listed above).  The RO indicated that in order for her VA Form 9 to be considered timely, it would have had to have been filed by April 8, 2015.  

However, the July 2016 VA Form 9 was in response to the May 2016 SOC, not the August 2014 SOC.  The April 2014 NOD and August 2015 SOC address the claims currently on appeal and listed above, and the May 2016 SOC addresses the claim for service connection for breast cancer.  As the Veteran's July 2016 VA Form 9 was received in response to a May 2016 SOC addressing the issue of service connection for breast cancer, the August 2016 correspondence from the RO was sent in error.  The matter is therefore referred to the RO for appropriate action.  

The issue(s) of entitlement to service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a current bilateral eye disability; she was prescribed glasses to correct blurred vision during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was not afforded a VA examination in conjunction with her claim for service connection for a bilateral eye disorder; however, the Board finds that no such examination is necessary to fairly decide the claim because there is no evidence that the Veteran has a current eye disability and she testified at her September 2015 video conference that her refractive error (claimed as blurred vision) was corrected with glasses.  Accordingly, VA is not obligated to obtain a medical nexus opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service Connection

The Veteran asserts that she developed blurred vision during service, and that she was prescribed glasses for this condition.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

At her September 2015 video conference, the Veteran testified that her eyes "didn't go bad" until she was in Okinawa.  At that time, she recalled feeling very strange and she had trouble seeing.  The Veteran testified that she went to sick bay and the examiner termed the condition "shining eyes."  She said that she was told to stay in darkness and put cold compresses on her eyes.  Later, when she arrived back in the United States, she was treated with therapy because of double vision.  Following therapy she was prescribed glasses.  Hearing Transcript, p. 8. 

The Veteran testified that she had 20/20 vision before service, but now has to wear glasses.  Hearing Transcript, p. 10.  She also testified that she recently had her eyes checked and the doctor said that she was back to 20/20, but that she should continue wearing the glasses anyway.  Hearing Transcript, pp. 15-16.  

A review of the Veteran's service treatment records (STRs) show that she reported trouble focusing and light sensitivity in November 1983.  In December 1983 she was prescribed glasses for vision correction.  

A post-service February 1986 examination indicates that the Veteran's vision was 20/20 at that time.  

VA outpatient records from February 2013 noted blurry vision due to refractive error in both eyes.  Glasses were prescribed.  

Service connection for such vision loss is not warranted because the declining vision is correctable refractive error, and is not a disability for the purposes of service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  M21-1, III.iv.4.B.1.d.  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  M21-1, III.iv.4.B.1.b. 

Here, the evidence shows that the Veteran's primary complaints related to her eyes are near-sightedness and far-sightedness, requiring the use of corrective lenses.  The February 2013 eye evaluation shows that vision loss is correctable with spectacles, and there is no evidence of any underlying pathology that would allow for disability compensation. 

Even if the Veteran's in-service blurred vision with light sensitivity was not caused by a refractive error, the evidence, as noted above, shows that such condition was treated as such, and may have only been temporary, as the Veteran's vision was noted to be 20/20 in 1986.  Moreover, at no time during the period covered by this claim has the evidence shown any other eye condition other than refractive error, and the Veteran does not contend otherwise.  

Accordingly, the preponderance of the competent, probative medical evidence is against finding that there is any bilateral eye disability to warrant service connection.  The only eye condition currently noted is refractive error, which is a developmental defect, and not considered a disability for compensation purposes.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a bilateral eye disability is denied.  


REMAND

The Veteran was treated for heart palpitations during service, and she asserts that she has a current cardiac condition that resulted from a murmur that was first incurred during service.  

At her September 2015 video conference, the Veteran testified that she gets heart palpitations that come on suddenly, and they are uncomfortable and scary.  She testified that the condition started during service in Camp Lejeune.  Hearing Transcript, p. 11.  

The Veteran's service treatment records (STRs) show that she reported feeling heart flutters, and there is a notation in May 1982 of a history of cardiac murmur, but without evidence of cardiac disease.  

Current private treatment records from Dr. T. show that the Veteran continues to have heart palpitations and it affects her sleep.  Additionally, an October 2016 hospital discharge summary shows that the Veteran was admitted with chest pain, and a nuclear stress test was positive.  Cardiology was consulted and recommended an angiogram for diagnostic purposes, but the Veteran declined the coronary angiogram.  

Given the private treatment records showing continued treatment for heart palpitations, and the possible existence of a cardiac condition, a remand is necessary to afford the Veteran a VA examination to determine the current nature, and likely etiology of any heart condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated from 2013 to the present; and, with appropriate authorization, obtain and associate with the claims file any outstanding private cardiology records identified by the Veteran as pertinent to her claim.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's heart palpitations and any other diagnosed heart condition.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire claims folder, the examiner should provide an opinion as to whether any current heart disability, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  Please provide a complete explanation for the opinion.

3.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for a heart condition.  If the benefit sought on appeal remains denied, provide the appellant with an Supplemental Statement of the Case, and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


